Citation Nr: 0615063	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  96-37 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of right shoulder dislocation, status 
post surgery.

2.  Entitlement to an initial compensable evaluation for 
residuals of left shoulder type I acromioclavicular joint 
sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston Massachusetts, in which the RO, in pertinent part, 
granted service connection for residuals of a right shoulder 
dislocation, status post surgery, with a 10 percent 
evaluation assigned effective from April 21, 1996, and also 
for a residuals of a type I acromioclavicular joint sprain on 
the left, rated at zero percent effective April 21, 1996.  
Jurisdiction over the veteran's claims file has subsequently 
been transferred to the RO in Atlanta, Georgia.

This matter was previously before the Board in January 1999 
and again in March 2004, and was remanded for additional 
development.


FINDINGS OF FACT

1.  VA has made a concerted, good faith effort to locate the 
veteran and inform him of his scheduled VA examinations.

2.  The veteran refused or failed to report for scheduled VA 
examination, most recently in June 2005 and September 2005, 
without good cause.  The examination was needed to determine 
whether he meets the schedular criteria for higher disability 
ratings.

3.  Since the effective date of the grant of service 
connection, the veteran's right (major) shoulder disability 
has been manifested by pain with motion above shoulder level, 
but without dislocation or nonunion of the clavicle or 
scapula, or additional objective evidence of functional loss 
due to painful motion.

4.  Since the effective date of the grant of service 
connection, the veteran's left (minor) shoulder disability 
has been manifested by an absence of clinically objective 
findings, other than complaints of pain.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of right shoulder dislocation, status post 
surgery, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5299-5203 (2005).

2.  The criteria for a compensable evaluation for residuals 
of left shoulder type I acromioclavicular joint sprain have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.655, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5299-5203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In the 
present case, the veteran was not provided notice consistent 
with the VCAA prior to the initial RO decision in August 
1996.

In the Mayfield case the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

Although the August 1996 rating action occurred before 
implementation of VCAA, the RO informed the veteran, in 
letters dated in January 2003, July 2003, and March 2004, of 
its duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of the September 
1996 statement of the case (SOC) and May 1997, April 2003, 
and January 2006 supplemental statements of the case (SSOCs) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claims.  We therefore believe that appropriate notice has 
been given in this case.  As the Federal Circuit Court has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, slip op. at 9.  Further, the veteran was 
afforded pertinent VA examinations in June 1996.  As set 
forth in more detail below, the RO attempted to schedule the 
veteran for additional VA medical assessments in October 
1999, April 2003, June 2005, and September 2005, for the 
purpose of obtaining an opinion as to the severity of his 
service-connected right and left shoulder disabilities.  
However, the veteran failed to report for any of those 
examinations.  

In this case, VA's duty to notify and assist the veteran has 
been frustrated due to an inability of the RO to notify the 
veteran.  Mail sent to three addresses of record has proven 
to be insufficient for contacting him.  Much of the 
correspondence addressed to the veteran, including notice of 
VA examination appointments, has been returned as undelivered 
or undeliverable.  The correspondence was re-sent after 
considerable effort on the RO's part to obtain a mailing 
address for him.  In any case, to the extent that the veteran 
has changed addresses without informing VA, it is well-
established that it is the claimant's responsibility to keep 
VA advised of his whereabouts in order to facilitate the 
conduct of medical inquiry.  If he does not do so, "there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  As for the notices of VA examination appointments in 
June 2005 and September 2005, which were sent in May 2005 and 
August 2005, the record does not show that they were returned 
as undeliverable.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the increased 
rating claims have been appealed and are being denied herein, 
and since the effective date of the current awards of 
compensation have been assigned retroactively to the day 
following the date of the veteran's separation from active 
service, there can be no possibility of any prejudice.  
Moreover, the Board believes that it would be a disservice to 
the veteran to remand this case, which has been pending since 
1996 and has already been remanded twice.  Moreover, the 
veteran is represented by a congressionally chartered 
veterans service organization which is well aware of the VCAA 
and its requirements, and has not alleged any prejudicial 
defect in VA's notices.

II.  Factual Background

Service medical records show the veteran was treated for a 
left shoulder sprain in October 1993.  In November 1995 he 
was treated surgically for a right shoulder dislocation.  

On VA orthopedic examination in June 1996, examination of the 
right shoulder revealed a well healed 10-centimeter scar in 
the posterior aspect.  Range of motion of the shoulder was 
full with slight tightness.  Abduction was to 180 degrees and 
adduction to 30 degrees.  Flexion was to 45 degrees and 
extension was to 30 degrees.  Internal rotation was to 90 
degrees and external rotation was to 90 degrees with slight 
pain.  The apprehension sign was negative, and there was no 
evidence of clicking or pain on range of motion of the 
shoulder.  X-rays of the right shoulder revealed the presence 
of two staples in the shoulder, consistent with the veteran's 
history of surgery.  

During a VA general medical examination that same day the 
veteran gave a history of left shoulder pain since the mid 
1990s.  Clinical evaluation of the left shoulder was normal 
except for pain with rotation, which could not be localized 
to any particular spot.  

In June 1996, the RO granted service connection for right 
shoulder dislocation status post surgery and assigned a 10 
percent evaluation.  Service connection was granted for type 
I acromioclavicular joint sprain, with a noncompensable (zero 
percent) evaluation.  The current evaluations have been in 
effect since April 1996.  In August 1996, the VA examiner 
provided an addendum in which the reported clinical findings 
regarding the right shoulder remained essentially unchanged.  
There were no clinical findings regarding the left shoulder.  

The veteran has appealed the initial evaluations assigned for 
his shoulder disabilities.  In his substantive appeal, he and 
his representative challenged the adequacy of the VA 
examination on the basis that the claims folder was not 
reviewed.  In January 1999 the Board remanded both issues to 
the RO to obtain information regarding the veteran's 
treatment for his shoulder disabilities since his discharge 
from service, and for a current VA orthopedic examination to 
evaluate the severity of his bilateral shoulder disabilities.  

At that time, correspondence sent to the veteran's address of 
record had been returned to the RO by the U.S. Postal Service 
as undeliverable.  The RO sent a letter to the veteran's 
bank, where he was receiving direct deposits, and asked for 
his current address.  The bank provided two possibilities, a 
post office box and a street address.  The RO re-sent the 
veteran's mail to the post office box number that the bank 
had provided, and it too was returned as undeliverable.  
Attempts were made to call the veteran, but his telephone 
number could not be found.  The veteran's representative was 
also contacted, but could provide no better address for the 
veteran.  In addition, there was an unsuccessful attempt to 
find a correct address for the veteran via the Internet.

Pursuant to the March 2004 Board Remand, the RO attempted to 
reach the veteran at the street address provided by the bank, 
and sent a letter to the veteran requesting information 
regarding his treatment for his shoulder disabilities.  His 
representative received a copy of the letter; however, 
neither the veteran nor his representative has responded to 
the RO's request for additional evidence.  In addition, the 
veteran failed to report for VA examinations that were 
scheduled in June 2005 and September 2005.
III.  Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  38 C.F.R. § 4.71a 
(2005).  Normal ranges of upper extremity motion are defined 
by VA regulation as follows: forward elevation (flexion) from 
zero to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  See 
38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 20 
percent rating is granted for nonunion with loose movement or 
for dislocation.  Although the veteran is currently rated 
under DC 5203, he does not demonstrate malunion or nonunion 
with or without loose movement of the clavicle or scapula.  
See 38 C.F.R. § 4.71.

Diagnostic Code 5201 provides that limitation of motion of 
the major or minor arm at shoulder level warrants a 20 
percent disability rating.  Limitation of motion of the minor 
arm midway between the side and shoulder level also warrants 
a 20 percent rating.  When motion is limited to 25 degrees 
from the side, a 30 percent rating is warranted for the minor 
arm.  See 38 C.F.R. § 4.71.

In every instance in which the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. § 
3.326(a).  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination, and a claimant, without good 
cause fails to report for such examination, or reexamination 
action in accordance with this section shall be taken.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  When a claimant fails to 
report for an examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655.  

In this case, in March 2004 the Board considered the medical 
evidence of record and determined that it would be beneficial 
for the veteran to be examined to obtain a current and 
complete picture of his disabilities.  The matter was then 
remanded for additional development of the evidence.  The 
veteran was scheduled for VA examinations in June 2005 and 
September 2005 in order to assist in the development and 
adjudication of his claims now presented on appeal.  He 
failed to appear for examination, and did not provide a 
justification for his refusal.  Notice was sent to his most 
recent address of record.  Follow-up letters were also sent 
to several addresses.  Contact with the veteran could not be 
made.  Under the circumstances, the Board finds that good 
cause for his failure to report has not been demonstrated, 
and that no further development, including attempts to obtain 
medical opinions, is thus warranted.  

However, in order to ensure that the veteran has not been 
prejudiced in any way, the Board will consider his claims for 
increase based upon the evidence of record.

A review of the medical evidence reveals very few clinical 
findings attributable to the either shoulder.  There is no 
objective indication that the veteran has sought or received 
any regular treatment for either shoulder, nor is he taking 
prescribed medications.  There was no loss of function of 
either shoulder.  

With respect to the right shoulder, he has not had any 
surgery since 1995, and the right shoulder injury is not so 
severe as to necessitate the use of braces or other special 
devices.  Moreover, when the veteran underwent VA examination 
in 1996, he achieved full range of motion with 180 degrees of 
abduction and 180 degrees of forward flexion.  It is apparent 
that he was assigned a 10 percent rating under Diagnostic 
Code 5203 analogously because he did not meet the criteria 
for the 20 percent rating based on limitation of motion under 
DC 5201.  In order to be entitled to a higher evaluation, 
limitation of motion of the arm must be to no more than 
shoulder level.  This has not been demonstrated.

With respect to the left shoulder, the record reveals very 
little clinical data to support a finding of more than 
minimal symptomatology associated with the veteran's left 
shoulder disability.  There has been no objective evidence of 
active pathology or abnormality, including arthritis, 
internal derangement, limitation of motion, or impairment of 
strength, as determined by a qualified VA examiner in 1996.  
With no objective clinical left shoulder findings, the claim 
must be denied.  

There might be a basis for a higher rating, and if the 
veteran thinks there is, he should file a claim for an 
increase and indicate his willingness to report for 
examination.  The Board concludes that a 10 percent and 
noncompensable ratings are the highest evaluations warranted.  
This contemplates, based on the available evidence any 
functional impairment due to factors such as pain, weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement. See 38 C.F.R. §§ 4.40, 
4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  However, these sections require objective evidence 
of pathology - findings which are lacking in this case.

The Board also finds that no other diagnostic code pertaining 
to either shoulder would provide any higher disability 
evaluation.  There is no evidence of ankylosis of the 
scapulohumeral articulation or impairment of the humerus 
related to the service-connected right and left shoulder 
disabilities, as contemplated by DCs 5200 and 5202.  
Accordingly, there is no basis for increased ratings for the 
entire period of the claim and appeal.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

An initial evaluation in excess of 10 percent for right 
shoulder dislocation, status post surgery, is denied.

An initial compensable evaluation for a left shoulder type I 
acromioclavicular joint sprain is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


